Exhibit 10.21

 

Diplomat Pharmacy Inc.

Summary of Non-Employee Director Compensation Program

(Effective February 2017)

 

The following table sets forth the compensation program for non-employee
directors:

 

Annual cash retainer:

 

 

 

Board

 

$

50,000

 

Additional cash retainer:

 

 

 

Lead Director

 

$

30,000

 

Audit Committee-Chair

 

$

10,000

 

Annual grant of restricted stock (grant date fair value):

 

 

 

Board

 

$

75,000

 

Additional grant of restricted stock (grant date fair value):

 

 

 

Lead Director

 

$

75,000

 

 

In addition, the Company reimburses expenses associated with attendance at Board
meetings for all directors.

 

Restricted Stock - Board.  Each non-employee director will be paid the annual
grant of restricted stock as of the earlier of (a) June 1 and (b) the date of
the annual meeting of shareholders.  Notwithstanding the foregoing, the initial
restricted stock grant for a new non-employee director appointed other than at
the annual meeting of shareholders shall be made as of the date of initial
appointment, having a pro rata grant date fair value as determined by the Board
or the Compensation Committee.

 

The restricted stock vests in full on the first anniversary of the grant date or
earlier upon a change of control of the Company, subject to the director’s
continued service to the Company through such vesting date. Except as set forth
in the prior sentence, the restricted stock will be forfeited in the event of
termination of service prior to the vesting date.  During the restricted period,
the restricted stock entitles the participant to all of the rights of a
shareholder, including the right to vote the shares and the right to receive any
dividends thereon. Prior to the end of the restricted period, restricted stock
generally may not be sold, assigned, pledged, or otherwise disposed of or
hypothecated by participants.

 

Restricted Stock — Lead Director.  In connection with Mr. Wolin’s appointment as
the initial Lead Director of the Board, he received a grant of restricted
stock.  The restricted stock vests 50% on the first anniversary of the initial
appointment and 50% on the second anniversary (or earlier upon a change of
control of the Company), subject to Mr. Wolin’s continued service to the Company
as Lead Director through such vesting dates. Except as set forth in the prior
sentence, the restricted stock will be forfeited in the event of termination of
service as Lead Director prior to the vesting date.  During the restricted
period, the restricted stock entitles Mr. Wolin to all of the rights of a
shareholder, including the right to vote the shares and the right to receive any
dividends thereon. Prior to the end of the restricted period, the restricted
stock generally may not be sold, assigned, pledged, or otherwise disposed of or
hypothecated.

 

--------------------------------------------------------------------------------